DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 2/17/2021 and 5/28/2021 have been received and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2016/0201808) in view of Ozaki et al. (U.S. 2012/0168659).
Zhang discloses a butterfly valve comprising: a main body (1); a valve shaft (5); and a valve body (3, 4) able to rotate with respect to the main body, wherein the valve body is integrally formed from a core member (4) and a contour forming member (3) made of a plastic material (para. 36, PTFE, which is a type of thermoplastic) surrounding the core member to form a contour of the valve body and has a bearing hole supporting the valve shaft (the opening for the shaft), the contour forming member has a bearing inner peripheral part forming at least part of an inner peripheral surface of the bearing hole (the radially inward facing surface near numeral 7), the contour forming member is continuously formed including also the bearing inner peripheral part (fig. 1, para. 36), the core member has a bearing reinforcing part (the structure of the core 4, the top portion of 4 near numeral 7 that has the contour forming member above it) supporting the bearing inner peripheral part of the contour forming member from radially outside of a rotational axis of the valve body (outside the vertical line axis shown in fig. 1), and the bearing hole of the valve body comprises a larger diameter part (the portion of 3 at the open end near 7 that contacts the shaft 5 in fig. 1) including an open end supporting the valve shaft and a smaller diameter part (the portion of 4 near and above numeral 9 that contacts the shaft 5 in fig. 1) extending further from the larger diameter part to an inside in a direction of a rotational axis of the valve body and supporting the valve shaft, wherein an inner peripheral surface of the larger diameter part is formed by the contour forming member, while an inner peripheral surface of the smaller diameter part is formed by the core member (as described above, see also fig. 1).

Ozaki teaches it was known in the art to have a bushing (5) for a butterfly valve that is inserted into an opening of the valve body (4)(see also fig. 2 and the bushing components like 22 being within an opening of the valve body at 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by having a bushing between the shaft and valve body and extending into the shaft opening of the valve body as taught by Ozaki in order to reduce friction when rotating the valve.
Regarding claim 5, Zhang as modified further discloses wherein the bearing reinforcing part of the core member is expanded in diameter continuously or in steps the further toward an end face of the bearing reinforcing part in the rotational axis direction (see the steps that form shoulders as the opening of 4 that receives the shaft 5 goes upward in fig. 1).
Regarding claim 6, Zhang as modified further discloses wherein a wall thickness of the bearing inner peripheral part of the contour forming member (interpreted to be any wall thickness that is smaller than a wall thickness of a part of the contour forming member at an outer circumferential side of the bearing reinforcing part of the core member) is smaller than a wall thickness of a part of the contour forming member at an outer circumferential side of the bearing reinforcing part of the core member (as the recitations of “a wall thickness” are not seen to require the entire wall thickness from terminal end to terminal end)(however, see also the thickness of 3 at and near numeral 7 in fig. 1 in the horizontal direction being thicker than a portion of 3 near numeral 4 in fig. 1).
Regarding claim 7, Zhang as modified discloses the claimed invention but does not appear to disclose wherein a seal member is placed between the bearing inner peripheral part and the bushing inserted over the valve shaft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang by having a seal between the bushing and bearing inner peripheral surface as taught by Ozaki in order to better prevent unwanted fluid leakage between the bearing and valve member.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitz Corp. JP2000-170926)(cited by the applicant in the parent application 16/319267 in the IDS dated 1/18/2019) in view of Ozaki.
Kitz discloses a butterfly valve comprising: a main body (not depicted in the figures but the body surrounding the valve shown in fig. 1 that houses the valve and provides fluid communication through the valve when the valve is rotated open, described in para. 7); a valve shaft (not depicted but described in para. 7); and a valve body (1, 5) able to rotate with respect to the main body (para. 7), wherein the valve body is integrally formed from a core member (1) and a contour forming member (5) made of a plastic material (resin as described in the abstract and para. 7) surrounding the core member to form a contour of the valve body and has a bearing hole supporting the valve shaft (the openings at the top and bottom at numerals 3 and 4 in fig. 3), the contour forming member has a bearing inner peripheral part (the inner surface of 5 near the lead arrow for numeral 2 that defines part of the void space shown in fig. 3 for the valve shaft) forming at least part of an inner peripheral surface of the bearing hole, the contour forming member is continuously formed including also the bearing inner peripheral part, the core member has a bearing reinforcing part (the part of 1 that is sandwiched between the inner portion of 5 and the radially outer portion of 5 shown in fig. 3) supporting the bearing inner peripheral part of the contour forming member from radially outside of a rotational axis of the valve body (vertical axis in 
Kitz does not appear to disclose a bushing being inserted into an opening end of the valve body and supporting the valve shaft through the bushing.
Ozaki teaches it was known in the art to have a bushing (5) for a butterfly valve that is inserted into an opening of the valve body (4)(see also fig. 2 and the bushing components like 22 being within an opening of the valve body at 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitz by having a bushing between the shaft and valve body and extending into the shaft opening of the valve body as taught by Ozaki in order to reduce friction when rotating the valve.
Regarding claim 2, Kitz as modified further discloses wherein the bearing reinforcing part of the core member has a through hole (6) connecting an inner peripheral surface and an outer peripheral surface of the bearing reinforcing part (see figs. 1 and 3).
Regarding claim 5, Kitz as modified further discloses wherein the bearing reinforcing part of the core member is expanded in diameter continuously or in steps the further toward an end face of the bearing reinforcing part in the rotational axis direction (see the opening at numeral 2 in fig. 4, notice toward the center the diameter is smaller and increases continuously toward the upper end nearer to numeral 3).

Regarding claim 7, Kitz as modified discloses the claimed invention but does not appear to disclose wherein a seal member is placed between the bearing inner peripheral part and the bushing inserted over the valve shaft.
Ozaki further teaches the use of seal members (23) between the bushing and a bearing inner peripheral part (the inner surface of the disk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kitz by having a seal between the bushing and bearing inner peripheral surface as taught by Ozaki in order to better prevent unwanted fluid leakage between the bearing and valve member.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Kitz in view of Ozaki as applied to claim 1 above, and further in view of Bessho (U.S. 7,895,989).
Zhang/Kitz as modified disclose the claimed invention but do not appear to disclose the bearing reinforcing part having a groove extending in substantially the rotational axis direction starting from an end face of the bearing reinforcing part in the rotational axis direction at an inner peripheral surface of the bearing reinforcing part.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang/Kitz by having grooves on the inner peripheral surface of the bearing reinforcing part as taught by Bessho in order to engage with fitting portions of the shaft (such as elements) so that the shaft is better prevented from rotating with respect to the valve body (see col. 10, ll. 27-45 of Bessho).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang/Kitz in view of Ozaki as applied to claim 1 above, and further in view of Komowski (U.S. 5,722,884).
Zhang/Kitz as modified disclose the claimed invention and further disclose the core member having a rod shaped center part extending along the rotational axis (the central part of the core member in each reference) with main reinforcing parts extending along a plane including the rotational axis at the two sides of the rod shaped center part and the bearing reinforcing part (the portions on either side of the rod shaped center part, including each “wing” of the butterfly valve).
Zhang/Kitz do not appear to disclose the main reinforcing part formed in a lattice shape.
Komowski teaches it was known in the art to have a flap valve that is formed in a lattice shape with vertical and horizontal extending lattice portions (11, 12, 13, 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang/Kitz by having the main reinforcing part of Zhang/Kitz formed in a lattice shape as taught by Komowski in order to provide additional structural rigidity to the valve head that reinforces the valve head and provides higher stability with respect to torsional and bending stress (see col. 3, Il. 22-42 of Komowski).
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsushita (U.S. 11,054,041), the parent patent, is not seen to read on the instant claims as they are currently presented in a double-patenting rejection as numerous references would be needed in addition to the ‘041 patent in order to meet the applicant’s instant claims.  For example, the recited diameters of the bearing hole and how they support the valve shaft (via both the contour forming member and core member) as well as the bushing, are not recited in the ‘041 patent.
Malloy et al. (U.S. 4,146,206) discloses a butterfly valve with a notch at 21a or keys 25a.  However, the notch is located entirely within the core.  Thus, the notch is not seen to connect an inner peripheral surface and an outer peripheral surface of the bearing reinforcing part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753